DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keklak (US 2015/344082) in view of Murray (4,763,945).
Keklak discloses a device (110) for covering a gap between a rear edge of a cargo bed (1) and a bottom edge of a tailgate (20), as shown in Figures 5a and 5b.  The device (110) has a metal gate panel (112) comprising a hinge facing edge near reference number (116) and a metal bed panel (111) comprising a hinge facing edge near reference number (116) and an opposite facing leading edge near reference number (111), as shown in Figures 5a and 5b and disclosed 
Murray teaches fixing the gate panel of gap cover (1) while allowing the bed panel to slide on the bed when the tailgate moves between the open and closed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fix the gate panel to the tailgate and allow the bed panel to slide of the device of Keklak, as taught by Murray, as an obvious reversal of construction that improves the operation of the device since the gate panel is held in contact with the tailgate to prevent separation when loose material such as dirt is dumped into the bed with the tailgate in the closed position.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Keklak (US 2015/344082) and Murray (4,763,945), as applied to claim 1, in view of Murray (4,763,945).
Keklak, as modified, does not disclose the spaced slat pattern.
Murray teaches forming the leading edge of the bed panel with a spaced slat pattern formed between grooves (1g), as shown in Figures 7 and 8.  
It would have been obvious to form the leading edge of the bed panel of Keklak, as modified, with a spaced slat pattern, as an alternative manner of providing a flush mount between the bed panel and the bed to prevent material from sliding under the bed panel.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Keklak (US 2015/0344082) and Murray (4,763,945), as applied to claim 1, in view of Keklak (US 2015/0344082).

Keklak teaches providing a flexible cover (116) on top of the rigid structure (115) to cover the hinge, as disclosed in paragraph [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a flexible cover to the top surfaces of the gate and bed panels of Keklak, as modified, as taught by Keklak, to prevent loose material from interfering with the folding of the device.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Keklak (US 2015/0344082) and Murray (4,763,945), as applied to claim 1, in view of Elliott et al. (US 2012/0222357).
Keklak, as modified, does not disclose the bed panel cover.
Elliott et al. teaches providing a bed panel cover (108) over a bed panel (202), as shown in Figure 1 and disclosed in paragraph [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a bed panel cover to the bed of Keklak, as modified, as taught by Elliott et al., covering a portion of the bed panel to reduce damage to the vehicle bed.  
Claims 9-11, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keklak (US 2015/0344082) in view of Murray (4,763,945), further in view of Keklak (US 2015/0344082).

Murray teaches fixing the gate panel of gap cover (1) while allowing the bed panel to slide on the bed when the tailgate moves between the open and closed positions, as shown in Figures 1-7.  The gate panel has holes (1a) and the bed panel has grooves (1g), as shown in Figures 1-7.
Keklak teaches forming a rigid portion (115) from steel, as disclosed in paragraph [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
fix the gate panel to the tailgate and allow the bed panel to slide of the device of Keklak, as taught by Murray, as an obvious reversal of construction that improves the operation of the device since the gate panel is held in contact with the tailgate to prevent separation when loose material such as dirt is dumped into the bed with the tailgate in the closed position; and,
form the bed panel of Keklak from steel, as taught by Keklak, as an obvious material choice to provide an easy to form and inexpensive bed panel.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of references, as applied to claim 9, in view of Murray (4,763,945).
Keklak, as modified, does not disclose the spaced slat pattern.

It would have been obvious to form the leading edge of the bed panel of Keklak, as modified, with a spaced slat pattern, as an alternative manner of providing a flush mount between the bed panel and the bed to prevent material from sliding under the bed panel.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of references, as applied to claim 9, in view of Keklak (US 2015/0344082).
Keklak, as modified, does not disclose a flexible cover attached to the top surface of the gate and bed panels in the embodiment used for the rejection of claim 9.
Keklak teaches providing a flexible cover (116) on top of the rigid structure (115) to cover the hinge, as disclosed in paragraph [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a flexible cover to the top surfaces of the gate and bed panels of Keklak, as modified, as taught by Keklak, to prevent loose material from interfering with the folding of the device.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination references, as applied to claim 9, in view of Elliott et al. (US 2012/0222357).
Keklak, as modified, does not disclose the bed panel cover.
Elliott et al. teaches providing a bed panel cover (108) over a bed panel (202), as shown in Figure 1 and disclosed in paragraph [0025].
.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination references, as applied to claim 9.
Keklak, as modified, does not disclose the hinge has a range of motion limited to 90 degrees or 180 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to limit the range of motion of the hinge of Keklak to 90 degrees or 180 degrees to prevent damage to the device in the event a force is applied in a direction to pivot the device further than the vertical position or the horizontal position.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination references, as applied to claim 9.
Keklak, as modified, does not disclose the hinge has a range of motion limited to 90 degrees or 180 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to limit the range of motion of the hinge of Keklak to 90 degrees or 180 degrees to prevent damage to the device in the event a force is applied in a direction to pivot the device further than the vertical position or the horizontal position.
Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive.  Applicant has argued there is no indication in the references or common knowledge that attaching the tailgate cover of Keklak would result in a tailgate cover that would be able to slide on the bed of the truck.  The examiner disagrees because this is simply the reverse of the structure of Keklak and Murray teaches this specific arrangement resulting in a tailgate cover sliding on the bed of a truck.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612